I concur on the ground that the plaintiff was not in his present capacity a party to the Federal court adjudication, therefore the estoppel of that adjudication can only reach him under the exceptional circumstances pointed out in McGregor v. Provident Trust Co., 119 Fla. 718, 162 Sou. Rep. 323, where an estoppel might arise in some cases against a party not a formal party of record in a prior litigation. But the plea in this case is pure plea of res judicata and as such does not measure up to the exception, above mentioned. Nor does it appear that it can be amended to do so in view of the nature of the case.
  ELLIS, P.J., concurring. *Page 250